DETAILED ACTION
This correspondence is in response to the communications received October 12, 2022.  Claims 20-39 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made no claim to the benefit of an earlier filing date.


Election/Restrictions
Applicant’s election without traverse of the Group II method claims in the reply filed on October 12, 2022 is acknowledged.


Relevant Prior Art

Peng et al. (US 2009/0045476) Fig. 6 shown below.

    PNG
    media_image1.png
    314
    462
    media_image1.png
    Greyscale


Glenn et al. (US 6,483,030) Fig. 2 shows the use of adhesive of the cap to the substrate for an imaging device.

    PNG
    media_image2.png
    334
    599
    media_image2.png
    Greyscale


Ho et al. (US 2002/0060287) Fig. 3, shown below.  The title, “Structure of a Photosensor and method for packaging the same” shows this is an imaging package.

    PNG
    media_image3.png
    371
    474
    media_image3.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image4.png
    362
    769
    media_image4.png
    Greyscale

Regarding claim 20, Applicant discloses in Figs. 1A, a method of forming an image sensor package (“The image sensor package 100 …”, ¶ 0019), the method  comprising:

etching a light-transmitting member (“light-transmitting member 108”, ¶ 0019) to create a cavity structure (“The light-transmitting member 108 defines a cavity 103 …”, ¶ 0019);

coupling an image sensor die (“image sensor die 102”, ¶ 0019) to a substrate (“substrate 104”, ¶ 0019); and

coupling the cavity structure (cavity 103 in 108) to the substrate (104) using a bonding material (“The light-transmitting member 108 is coupled to the substrate 104 via a bonding material 170 …”, ¶ 0019), 

the image sensor die being enclosed in the cavity structure (as can be seen in Fig. 1A, the die 102 is enclosed in the cavity 103 of member 108).

    PNG
    media_image5.png
    463
    1004
    media_image5.png
    Greyscale

Regarding claim 28, Applicant discloses in Figs. 1A and 4, a method of creating individual image sensor packages, the method comprising:

receiving an image sensor strip assembly (490, ¶ 0065), 

the image sensor strip assembly including:

a substrate (“substrate 404”, ¶ 0067);

a first light-transmitting member (“a first light-transmitting member 408-1”, ¶ 0067) coupled to a first portion of the substrate (“first portion 461 of the substrate 404”, ¶ 0067), 

the first light-transmitting member defining a first cavity structure (cavity shown per each 408-n, for this region 408-1 has a cavity);

a first image sensor die (402-1) disposed within the first cavity structure (402-1 in noted first cavity);

a second light-transmitting member (408-2) coupled to a second portion of the substrate (couples to 462 of 404), 

the second light-transmitting member (408-2) defining a second cavity structure (cavity shown per each 408-n, for this region 408-2 has a cavity);

a second image sensor die (402-2) disposed within the second cavity structure (402-2 in cavity in 408-2); and

an encapsulation material (“encapsulation material 415”, ¶ 0065) including a portion disposed between the first light-transmitting member and the second light-transmitting member (415 located in region between 408-1 and 408-2); and

cutting the portion of the encapsulation material that is disposed between the first light-transmitting member and the second light-transmitting member (cutting the plural packages of Fig. 4 will yield a package that looks like Fig. 1A, “cutting the portion of the encapsulation material 415 that is disposed between the second leg member of the first light-transmitting member 408-1 and the first leg member of the second light-transmitting member 408-2.”, ¶ 0069).

Regarding claim 33, Applicant discloses in Figs. 1A and 4, a method of forming an image sensor package, the method comprising:
etching a first light-transmitting member to create a first cavity structure; 
etching a second light-transmitting member to create a second cavity structure; 
coupling a first image sensor die and a second image sensor die to a substrate; 
coupling the first cavity structure to the substrate such that the first image sensor die is included in the first cavity structure; and 
coupling the second cavity structure to the substrate such that the second image sensor die is included in the second cavity structure.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glenn et al. (US 6,266,197).

    PNG
    media_image6.png
    604
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    370
    867
    media_image7.png
    Greyscale

Regarding claim 28, the prior art of Glenn discloses in Figs. 8 and 9, provided above, a method of creating individual image sensor packages (from title, “Molded Window Array for Image Sensor Packages”), the method comprising:

receiving an image sensor strip assembly (entirety of elements presented in Fig. 9, which is analogous to the Applicant’s configuration disclosed in Fig. 4 as element 490), the image sensor strip assembly including:

a substrate (“substrate 810”, col. 6, line 50);

a first light-transmitting member (portion 122, “windows 122”, col. 6, lines 45-50) coupled to a first portion of the substrate (122 covering left most package portion of 810), 

the first light-transmitting member defining a first cavity structure (portion 122 with 124 form a cavity between themselves and 810, where chip 106 is located, “image sensors 106”, col. 6, lines 50-55);

a first image sensor die (“image sensors 106”, col. 6, lines 50-55) disposed within the first cavity structure (106 in noted cavity);

a second light-transmitting member (122A) coupled to a second portion of the substrate (122A by way of 124A, couples to middle package part of 810), 

the second light-transmitting member defining a second cavity structure (portion 122A with 124A form a cavity between themselves and 810, where chip 106A is located);

a second image sensor die (106A) disposed within the second cavity structure (106A in noted second cavity structure); and

an encapsulation material (“moldings 124”, col. 6, lines 40-50 and “bridge sections 602 of molding compound integrally connect adjacent moldings 124”, col. 14, lines 20-26) including a portion disposed between the first light-transmitting member and the second light-transmitting member (124/602/124a are all between 122 and 122A); and

cutting the portion of the encapsulation material that is disposed between the first light-transmitting member and the second light-transmitting member (col. 17, lines 7-16, “Array 800 is then singulated into a plurality of individual image sensor packages 100 … Singulation can be accomplished using … techniques … laser cutting or mechanical sawing through substrate 810 … ”).

Regarding claim 32, Glenn discloses the method of claim 28, and Glenn discloses, further comprising: 
cutting the substrate at a location between the first portion of the substrate and the second portion of the substrate (singulation streets 812 mark the location where the substrate 810 is to be split, where the package including 122 is separated at least from the package including 122A, discussed in col. 17, lines 7-16, “Array 800 is then singulated into a plurality of individual image sensor packages 100 … Singulation can be accomplished using … techniques … laser cutting or mechanical sawing through substrate 810 … ”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10,825,851) in view of Kuan et al. (US 2008/0061425).


    PNG
    media_image8.png
    289
    789
    media_image8.png
    Greyscale

Regarding claim 20, the prior art of Yang discloses in Figs. 1, provided above, a method of forming an image sensor package (“… image sensing chip 2 …”, col. 3, lines 51-52), the method comprising:

forming a light-transmitting member to create a cavity structure (“glass cover 4” is configured to accommodate chip 2, col. 4, lines 21-30, which discusses that 4 has “light-permeable portion 411” and “glass cover 4 and the substrate 1 (and the adhesive layer 5) jointly surround an enclosed accommodating space S.  The sensor chip 2 and the metal wires 3 are arranged in the accommodating space S, and the sensing region 211 of the sensor chip 2 faces the light-permeable portion 411 of the board body 41”);

coupling an image sensor die (“… image sensing chip 2 …”, col. 3, lines 51-52) to a substrate (2 on board 1, col. 3, line 61); and

coupling the cavity structure to the substrate using a bonding material (4 bonds to 1 by way of 5, col. 4, line 55, “adhesive layer 5”), 

the image sensor die (2) being enclosed in the cavity structure (2 is disposed within S, where S is the space formed between 4 and 1).

Yang does not disclose,
“etching a light-transmitting member to create a cavity structure”.

 Kuan discusses in  ¶ 0024 and 0047 wherein the “cover panel P” in Fig. 4, being formed of glass by etching.

Therefore, it would have been obvious to one having ordinary skill in the art at the
time the invention was effectively filed to employ the method of “etching a light-transmitting member to create a cavity structure” as disclosed by Kuan in the invention of Yang, for the purpose of patterning the glass cover to have a cavity to be configured to fit the image sensing chip. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 21, Yang et al. disclose the method of claim 20, and Yang further discloses in Fig. 1, 
wherein etching the light-transmitting member to create the cavity structure includes forming a substrate member (“light-permeable portion 411 of the board body 41”, col. 4, lines 29-30), a first leg member extending from a first edge portion of the substrate member (at left most edge of 411 of 41, there is a vertical extension part 42), and a second leg member extending from a second edge portion of the substrate member (at right most edge of 411 of 41, there is a vertical extension part 42).

Regarding claim 22, Yang et al. disclose the method of claim 21, and Yang discloses in Fig. 1, 
wherein coupling the cavity structure to the substrate using the bonding material includes coupling the first and second leg members to the substrate using the bonding material (cover 4 bonds to 1 by way of adhesive 5, col. 4, lines 25-26, “… so that the glass cover 4 and the substrate 1 (and the adhesive layer 5) …”).

Regarding claim 23, Yang et al. disclose the method of claim 21, and Yang discloses in Fig. 1, 
further comprising:
applying an encapsulation material to an edge of the first leg member (left most side of 411 with vertical portion 42 has a cover of 6, col. 4, line 57 through col. 5, line 16).

Regarding claim 24, Yang et al. disclose the method of claim 21, and Yang discloses in Fig. 1, 
further comprising: 
applying an encapsulation material to an edge of the second leg member  (right most side of 411 with vertical portion 42 has a cover of 6, col. 4, line 57 through col. 5, line 16).

Regarding claim 25, Yang et al. disclose the method of claim 20, and Yang discloses in Fig. 1, 
further comprising:
connecting at least one conductor to the image sensor die and the substrate (bond wires 3 connect chip 2 to substrate 1, col. 3, lines 7-17).

Regarding claim 26, Yang et al. disclose the method of claim 25, and Yang discloses in Fig. 1, 
wherein at least a portion of the at least one conductor (3) is disposed within the cavity structure (3 is fully within S).

Regarding claim 27, Yang et al. disclose the method of claim 20, and Yang discloses in Fig. 1, 
further comprising:
coupling a plurality of conductive components to the substrate (plural bond wires 3 connect to 1), 
the plurality of conductive components (3) configured to be connected to an external device (col. 3, lines 45-50 discusses that solder balls not labelled in Fig. 1, for connecting the substrate 1 to further electrical connections like printed circuit board, so if the solder balls connect the board 1 to external circuits, then the bond wires 3 connecting 2 to 1, also connect to the solder balls to external connections).


Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US 6,266,197) in view of Yang et al. (US 10,825,851).

Regarding claims 29 and 31, Glenn discloses the method of claim 28, however Glenn does not disclose, 
(for claim 29) “wherein the first light-transmitting member includes a substrate member, a first leg member extending from the substrate member, and a second leg member extending from the substrate member”,
(for claim 31) “wherein the second light-transmitting member includes a substrate member, a first leg member extending from the substrate member, and a second leg member extending from the substrate member”.

Yang discloses in Fig. 1, wherein the first light-transmitting member (41) includes a substrate member (411), a first leg member (vertical left most portion 42) extending from the substrate member (as can be seen in Fig. 1, 42 extends from 41), and a second leg member (vertical right most portion 42) extending from the substrate member (as can be seen in Fig. 1, 42 extends from 41).

Therefore, it would have been obvious to one having ordinary skill in the art at the
time the invention was effectively filed to employ the method of,
(for claim 29) “wherein the first light-transmitting member includes a substrate member, a first leg member extending from the substrate member, and a second leg member extending from the substrate member”,
(for claim 31) “wherein the second light-transmitting member includes a substrate member, a first leg member extending from the substrate member, and a second leg member extending from the substrate member”,
as disclosed by Yang in the invention of Glenn, for the purpose of providing a stable base for the light transmitting member optical transparent plane. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 30, Glenn in view of Yang, discloses the method of claim 29, and Yang discloses in Fig. 1, wherein the first light-transmitting member (41/42) includes a cavity (S) that extends between the first leg member of the first light-transmitting member and the second leg member of the first light-transmitting member (S between left most portion 42 and right most portion 42).


Claims 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (US 6,266,197) in view of Kuan et al. (US 2008/0061425).

    PNG
    media_image6.png
    604
    859
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    370
    867
    media_image7.png
    Greyscale


Regarding claim 33, the prior art of Glenn discloses in Figs. 8 and 9, provided above, a method of forming an image sensor package (from title, “Molded Window Array for Image Sensor Packages”), the method comprising:

forming a first light-transmitting member (122, “(FIG. 8), which includes windows 122 molded in corresponding moldings 124, is removed from the mold.”, col. 6, lines 48-49) to create a first cavity structure (space created in the region between 122 and portion of substrate 810); 

forming a second light-transmitting member (122A, col. 15, lines 40-52) to create a second cavity structure (second space between 122A and portion of substrate 810); 

coupling a first image sensor die (106, “image sensor 106 is a CMOS image sensor device”, col. 9, lines 56-60) and a second image sensor die (106A, col. 16, lines 14-20) to a substrate (each 106 and 106A are disposed on portions of 810); 

coupling the first cavity structure (space between 122 and portion of 810) to the substrate such that the first image sensor die is included in the first cavity structure (106 in space between 122 and portion of 810); and 

coupling the second cavity structure (space between 122A and portion of 810) to the substrate such that the second image sensor die is included in the second cavity structure (106A in space between 122A and portion of 810).

Glenn does not disclose,
“etching a first light-transmitting member to create a first cavity structure; 
etching a second light-transmitting member to create a second cavity structure”.

Glenn does disclose wherein a transparent material with a cavity is formed over a substrate to transparently cover an image sensor chip.

Kuan discloses in Figs. 4 and 5, shown below, a transparent material (glass substrate 322, 324, ¶ 0047) with a cavity (“cavities S”, ¶ 0046) is formed over a substrate (W) to transparently cover an image sensor chip (“image sensing devices 314”, ¶ 0045) and the cavity in the transparent cover material is formed by etching (¶ 0047, “If the package cover panel P is fabricated using glass, photolithographic and etching processes can be used to form the package cover panel P”).  

    PNG
    media_image9.png
    233
    550
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    213
    507
    media_image10.png
    Greyscale


The modification of Glenn by Kuan therefore discloses, 
“etching a first light-transmitting member to create a first cavity structure; 
etching a second light-transmitting member to create a second cavity structure”.

Therefore, it would have been obvious to one having ordinary skill in the art at the
time the invention was effectively filed to employ the method of, “etching a first light-transmitting member to create a first cavity structure; etching a second light-transmitting member to create a second cavity structure”, as disclosed by Kuan in the invention of Glenn, for the purpose of providing a means to create a cavity in a transparent material for use in an image capturing package to protect the image capturing chip from mechanical and environmental damage. G. TSM: Teaching, Suggestion, Motivation Test.

Regarding claim 34, Glenn et al. disclose the method of claim 33, and as Kuan discloses in the rejection of claim 33, as shown in Figs. 4 and 5, shown above, 
wherein etching the first light-transmitting member to create the first cavity structure (etching disclosed in the rejection of claim 33, wherein Kuan’s Figs. 4 and 5 show left most cavity S in 322, 324) includes forming a substrate member (flat portion 322 immediately above left most image sensor 314), a first leg member extending from a first edge portion of the substrate member (left most vertical portion 324 supporting central portion 322 immediately over left most image sensor 314), and a second leg member extending from a second edge portion of the substrate member (right most vertical portion 324 supporting central portion 322 immediately over left most image sensor 314).

Regarding claim 35, Glenn et al. disclose the method of claim 34, and both Glenn and Kuan disclose,
wherein coupling the first cavity structure to the substrate includes coupling the first and second leg members to the substrate using a bonding material (in Glenn’s Figs. 8 and 9, portion 602 of 122/124/602 cover is boned to the substrate 810 by “adhesive layer 126”, col. 6, lines 60-65, and Kuan discloses in Figs. 4 and 5, wherein 322/324 bonds to substrate W by “adhesion layer 330”, ¶ 0049).

Regarding claim 36, Glenn et al. disclose the method of claim 33, and Glenn discloses in Figs. 8 and 9, further comprising:
applying an encapsulation material (“moldings 124”, col. 6, lines 40-50 and “bridge sections 602 of molding compound integrally connect adjacent moldings 124”, col. 14, lines 20-26) at a location between the first light-transmitting member (122) and the second light-transmitting member (122A, where 124/602/124a are all between 122 and 122A).

Regarding claim 37, Glenn et al. disclose the method of claim 33, and Glenn discloses in Figs. 8 and 9, further comprising:
connecting at least one first conductor to the first image sensor die and the substrate (left most bond wire 114 connecting the left most 106 to the portion of substrate 810); and
connecting at least one second conductor to the second image sensor die and the substrate (right most bond wire 114 connecting the left most 106 to the portion of substrate 810).

Regarding claim 38, Glenn et al. disclose the method of claim 37, and Glenn further discloses in Figs. 8 and 9, wherein at least a portion of the at least one first conductor is disposed within the first cavity structure and at least a portion of the at least one second conductor is disposed within the second cavity structure (both noted bond wires 114 connecting 106 to portion of 810 are fully within the cavity formed between 122 and portion of 810).

Regarding claim 39, Glenn et al. disclose the method of claim 33, and Glenn discloses in Figs. 8 and 9, further comprising:
coupling a plurality of conductive components to the substrate (solder balls 218), the plurality of conductive components configured to be connected to an external device (col. 10, lines 19-26 discusses that solder balls 218 are for connecting the substrate to further electrical connections like a “printed circuit mother board”).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893